PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/797,795
Filing Date: 21 Feb 2020
Appellant(s): Kilby et al.



__________________
Blake L. Holt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0360056 (Xing).
Regarding claim 1, Xing discloses a method of calibration in a radiation delivery system (see paragraph [0091] discloses a phantom for calibrating the radiation source) comprising:
acquiring, using a camera (Figure 1, element camera), an image of a radiation beam (element Linear Accelerator is a radiation beam) incident on a phantom (Linear Accelerator is incident on phantom element scintillating film, which includes a phantom, see [0075], discloses a scintillating film covers a phantom), the radiation beam being emitted by a radiation source of the radiation delivery system (element Linear Accelerator emits a radiation beam that is the radiation source of the radiation deliver system), the phantom comprising a X-ray luminescent material (see paragraph [0079] discloses that the phantom is coated with a scintillating mixture which is a type of x-ray luminescent material);
determining a beam pointing offset based on the image (see paragraph [0014] beam characteristics are determined as well as deviation of the beam characteristic); and
calibrating a position of the radiation source of the radiation delivery system based on the beam pointing offset (see paragraph [0075] discloses beam quality assurance to adjust irradiation, see also 
Regarding claim 2, Xing discloses the method of claim 1, further comprising:
Acquiring, using the camera, a second image of the radiation beam incident on the phantom subsequent to the calibrating of the position of the radiation source (Figure 8a is an image before calibration, 8B is an image after calibration, see also paragraph [0094] discloses background images are taken before and after acquisition);
Calculating a beam pointing error based on the second image and the image (see figures 8A to 8B, the beam alignment is adjusted based on the images); and 
Outputting the beam pointing error (the user will be able to discern if the beam is in the incorrect position 8A vs. 8B).
Regarding claim 3, Xing discloses a method comprising:
A phantom comprising an x-ray luminescent material;
a camera system of the calibration system to (Figure 1, element camera, see paragraph [0091] discloses calibration of a radiation source using a phantom and assessing the intensity of the brightness), 
acquire an image of a radiation beam (element Linear Accelerator is a radiation beam) incident on a phantom (Linear Accelerator is incident on phantom element scintillating film, which includes a phantom, see [0075], discloses a scintillating film covers a phantom), the radiation beam being emitted by a radiation source (element Linear Accelerator emits a radiation beam);
determining a beam pointing offset based on the image (see paragraph [0014] beam characteristics are determined as well as deviation of the beam characteristic); and
calibrating a position of the radiation source based on the beam pointing offset (see paragraph [0075] discloses beam quality assurance to adjust irradiation, see also claim 24 discloses alignment of the beam).
Regarding claim 4, Xing discloses the calibration system of claim 3, wherein the camera system comprises one or more cameras (see figure 1, element camera), wherein the one or more cameras to: 
acquire a first set of images of the phantom while the phantom is not being irradiated (Note: this is an intended use of the camera of Xing as Xing is capable of acquiring the claimed images, see also paragraph [0094] discloses background images before and after acquisition/irradiation, see also claim 14, discloses image data is used to update a treatment plan prior to subsequent treatment); 
acquire a second set of images of the radiation beam incident on the phantom, the second set of images comprising the image, wherein determining the beam pointing offset is further based on the first set of images and the second set of images (Note: this is an intended use of the camera of Xing, as Xing is capable of acquiring the claimed images, see also claim 1, discloses irradiating scintillating sheet of phantom and processing image data to determined beam characteristics, see claim 14, discloses using prior image data to update the treatment plan).
Regarding claim 5, Xing discloses the calibration system of claim 4, wherein: 
each of the second set of images is of the radiation beam incident on an entrance surface of the phantom (See figures 8A and 8B, bright portion is an image of the beam incident on the phantom); 
each of the one or more cameras is coupled to a head of the radiation source (element camera is coupled to element linear accelerator); and 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 
determine a projected isocenter of the radiation source is based on the first set of images, geometry of the phantom, and position of the phantom (Note: this limitation is an intended use of the processor disclosed by Xing); 
determine a third centroid of the radiation beam incident on the phantom is based on the second set of images, wherein the beam pointing offset is based on comparing the projected Note: this limitation is an intended use of the processor disclosed by Xing). 
Regarding claim 6, Xing discloses the calibration system of claim 4, wherein: 
each of the second set of images is a super-position of the radiation beam incident on an entrance surface and an exit surface of the phantom (See figures 8A and 8B); 
the one or more cameras are coupled to a head of the radiation source (element camera I coupled to element linear accelerator; and 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 
determine a projected isocenter of the radiation source based on the first set of images, geometry of the phantom, and position of the phantom (Note: this limitation is an intended use of the processor disclosed by Xing); and 
determine a half-way point between a first centroid of the radiation beam incident on the entrance surface and a second centroid of the radiation beam incident on the exit surface is based on the second set of images, wherein the beam pointing offset is based on a distance between the projected isocenter and the half-way point (Note: this limitation ins an intended use of the processor disclosed by Xing).
Regarding claim 7, Xing discloses  the calibration system of claim 4, wherein: 
the second set of images is of the radiation beam incident on an entrance surface of the phantom (see figures 8A and 8B, bright portion is an image of the beam incident on the phantom); 
the one or more cameras is a plurality of cameras that are positioned at static locations (element camera is coupled to element linear accelerator); 
the processing device (see paragraph [0041]) discloses processing the image data) is further to: 

Regarding claim 8, Xing discloses the calibration system of claim 4, wherein: 
the second set of images are used to generate super-position of the radiation beam incident on an entrance surface and an exit surface of the phantom (see figures 8A and 8B); 
the one or more cameras is a plurality of cameras that are positioned at static locations (see figure 1, element camera); 
the processing device (See paragraph [0041] discloses processing the image data) is further to: 
determine a projected isocenter of the radiation source is based on the first set of images, geometry of the phantom, and position of the phantom (NOTE: this is an intended use of the processor disclosed by Xing); and 
determine a first center, triangulated in 3D, of the radiation beam incident on the entrance surface and a second center, triangulated in 3D, of the radiation beam incident on the exit surface are based on the second set of images, wherein the beam pointing offset is based on the first center triangulated in 3D, the second center triangulated in 3D, and the projected isocenter (NOTE: this is an intended use of the processor disclosed by Xing). 
Regarding claim 9, Xing discloses the calibration system of claim 3, wherein: 
the camera is to acquire a second image of the radiation beam incident on the phantom subsequent to the calibrating of the position of the radiation source (Figure 8a is an image before calibration, 8B is an image after calibration); 
the processing device (see paragraph [0041] discloses processing the image data) is further to: 

output the beam pointing error (NOTE: this is an intended use of the processor disclosed by Xing). 
Regarding claim 10, Xing discloses the calibration system of claim 4, wherein: 
the one or more cameras have sensor distortion and lens distortion (see paragraph [0054]); and 
the processing device (paragraph [0041]) is to apply corrections for at least one of the sensor distortion or the lens distortion to the first set of images and the second set of images (NOTE: this is an intended use of the processor disclosed by Xing). 
(2) Response to Argument
Regarding claim 1, Appellant argues that the cited references fail to disclose or suggest “calibrating a position of the radiation source of the radiation delivery system based on the beam pointing offset,” as recited in claim 1. (See pages 8-12 of the Appeal). Appellant argues that Xing does not pertain to a method of calibration and argues that Xing is drawn to a quality assurance procedure and that quality assurance is not the same as calibration (see page 9 of the Appeal Brief). 
The Examiner respectfully disagrees. First, Xing discloses in the background section that a main problem with radiation therapy or radiation delivery systems is that there is a need for monitoring a validating the delivery of a planned dose (see Xing paragraph [0003]). Further, Xing teaches monitoring includes visualizing the position, shape and intensity of the radiation beam as it passes through the patient in real time (see Xing paragraph [0006]). Xing further teaches that the beam characteristics are displayed in real time to allow an operator to assess the treatment delivery (see Xing paragraph [0009]). Further, Xing teaches in another aspect “a relative location of the beam characteristics and patient anatomical landmarks are determined during data processing and compared with the relative locations of corresponding elements in a treatment plan.” (See Xing paragraph [0013]). Lastly, Xing teaches that 
 Further, on pages 9-10, Appellant argues that Xing teaches a phantom for calibrating a radiation source and appears to argue that this not a method of calibration.  Appellant further argues that Xing teaches a calibration of a phantom and not a calibration of a radiation source because the phantom is a target of the radiation source and not the radiation source. Appellant also argues that Xing does not disclose “calibrating a position of the radiation source of the radiation delivery system.” 
The Examiner respectfully disagrees. First, a phantom, is conventionally “a body of material resembling a body or bodily part in mass, composition, and dimensions and used to measure absorption of radiations” (see Merriam-Webster Medical Definition: https://www.merriam-webster.com/dictionary/phantom). The purpose of the phantom is to mimic a body/body part. Some phantoms include a scintillating material that converts the radiation to light so that the radiation beam can be visualized either by an operator or by an imager. Xing teaches a phantom where the alignment of 
Appellant further argues on pages 10-11 that determining the accuracy of the beam is not the same as calibrating the position of the radiation source of the radiation delivery system based on the beam pointing offset. Again, Xing clearly teaches alignment of the radiation source to the imager, or the beam offset in claim 24. Thus, Xing teaches aligning or calibrating the position of the radiation source based on an assessment for accuracy and Appellant’s argument is not persuasive.
Lastly, Appellant argues that Xing does not determine “calibrating a position of the radiation source of the radiation delivery system based on the beam pointing offset, where the beam pointing offset is “determin[ed] … based on the image,” and where the “image [is] of a radiation beam incident on a phantom.” 
Again, the Examiner respectfully disagrees, as Xing teaches a phantom where the alignment of the radiation source to the imaging system is assessed by processing the images (see Xing paragraph [0025]). Thus, based on the images, the alignment or beam offset is determined.
Regarding claim 3, no additional arguments have been presented. 
In summary, Xing teaches phantom coated with a scintillator, that is irradiated by a therapeutic source of ionizing radiation (see Xing claim 19), where light representing the ionizing radiation is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
Conferees:
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.